Citation Nr: 1754298	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD) with alcoholism, currently rated as 10 percent disabling prior to August 16, 2004; 50 percent disabling from August 16, 2004, to January 18, 2011; and 70 percent disabling from January 19, 2011, excluding the periods from January 5, 2006, to February 28, 2006; from May 22, 2007, to July 31, 2007; and from February 18, 2014, to March 31, 2014, during which the Veteran was in receipt of temporary total disability ratings under the provisions of 38 C.F.R. § 4.29 (2017).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disability prior to January 19, 2011.

3.  Entitlement to an effective date prior to January 19, 2011, for basic eligibility to Dependents' Educational Assistance (DEA) benefits.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2007 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the record.  The VLJ who conducted that hearing is no longer employed by the Board due to retirement.  In a July 2015 letter, the Board informed the Veteran that the VLJ who conducted the October 2012 is no longer employed by the Board, and provided him an opportunity to have another hearing before a VLJ of the Board who would participate in any decision made on his appeal.  In correspondence received in August 2015, the Veteran, through his representative, indicated that he does not wish have another Board hearing.

In January 2013, the Board issued a decision granting the Veteran a 70 percent rating for PTSD, effective January 19, 2011, and remanding the case to the RO for additional development as to the issues of entitlement to an initial rating in excess of 10 percent for PTSD prior to January 19, 2011, and entitlement to a TDIU.  The Veteran appealed the Board's decision as to the assignment of a 70 percent rating from January 19, 2011, to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a Joint Motion for Partial Remand (JMR) to vacate the Board's decision insofar as the decision denied the Veteran a rating in excess of 70 percent from January 19, 2011.  The case was accordingly remanded to the Board for action consistent with the March 2014 JMR.

In September 2014, the Board remanded the issues of entitlement to increased initial ratings for PTSD and entitlement to a TDIU for issuance of a supplemental statement of the case as to those issues.

In May 2015, the RO issued a rating decision granting the Veteran an initial rating of 50 percent for PTSD from August 16, 2004, to January 18, 2011; and temporary total ratings for PTSD from January 5, 2006, to February 28, 2006; from May 22, 2007, to July 31, 2007; and from February 18, 2014, to March 31, 2014, under the provisions of 38 C.F.R. § 4.29 (2017).  The rating decision also granted the Veteran entitlement to a TDIU from January 19, 2011; entitlement to basic eligibility to DEA benefits from January 19, 2011; and entitlement to a nonservice-connected pension; and found the Veteran to be competent.

In May 2015, the RO also issued supplemental statements of the case as to the issues of entitlement to initial disability ratings for PTSD in excess of 10 percent prior to August 16, 2004; in excess of 50 percent for the period from August 16, 2004, to January 18, 2011; and in excess of 70 percent from January 19, 2011; and entitlement to a TDIU prior to January 19, 2011.

In October 2015, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901.  The Board received the requested opinion in November 2015.  However, the Board determined that the opinion was insufficient to decide the appeal.  Therefore, the Board sought another medical expert opinion through the VHA in December 2015.  The Board received that requested opinion in January 2016.

In March 2016, the Board issued a decision granting the Veteran entitlement to service connection for alcoholism as secondary to his service-connected PTSD and remanded the appeal for increased initial ratings for PTSD with alcoholism and entitlement to a TDIU prior to January 19, 2011, for consideration of the appeals in view of the newly service-connected alcoholism.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In November 2016, the Board remanded the appeal for additional development, regrettably additional development is still required and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2016 remand, the Board noted that recent VA treatment records demonstrated that the Veteran's PTSD with alcoholism may have worsened since his March 2013 VA examination.  The Board specifically noted that in August 2015, the Veteran reported drinking 18 beers per day, and voiced interest in entering a detoxification program.  In December 2015, his VA care provider stated, "He is in serious alcoholism problem and needs immediate in-patient detox.  I cannot let him go home in this condition.  He is too impaired for me to let him go home."  The Board further cited that in January 2016, the Veteran stated that his alcohol use was "really out of control," that he was consuming about 3 quarts of beer per day, and that he was motivated for residential alcohol treatment, but did not want to engage in detoxification until notified of an admission date for residential treatment.  
The Board also noted that an August 2014 neuropsychological evaluation report conducted by D.J.L., Ph.D., in which it was found that that the Veteran has been "100% socially and occupationally impaired due to his service-connected PTSD" since 2002.  Thus a new examination was sought.  Additional treatment records were additionally sought and added to the claims file following the November 2016 remand.  

In accordance with the mandates of the November 2016 remand, in March 2017, the Veteran was afforded a new VA examination.  Following a review of the claims file and examination of the Veteran, the VA examiner concluded that the Veteran's level of occupational and social impairment with regards to all mental diagnoses equated to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, the criteria for a 10 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The examiner additionally noted that the results from the Veteran's examination was not indicative of significant impairment compared to premorbid functioning.  The examiner also, however, noted that the Veteran reported drinking about a twelve pack of beer a day, and that testing demonstrated elevated scores in anxious arousal, hyperarousal, intrusive experiences, defensive avoidance, depression, anger, tension reduction behavior, relational avoidance, suicidality, suicidal ideation and suicidal behavior.

The Board finds that a new examination is necessary as the findings of the March 2017 VA examiner are unclear.  Presently, the Board is unable to determine the level of the Veteran's impairment based on these varied findings without making a medical conclusion, which it is not permitted to do.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, the Board finds that the March 2017 VA examination is inadequate, and the claims file should be sent to a new VA examiner to reconcile the conflicting medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

Further, during the March 2017 VA examination, the Veteran stated that when he left the examination he was "going to put myself in detox."  As there possibly are in patient mental health records not yet associated with the claims file, on remand, outstanding treatment records should be obtained and associated with the claims file.

Finally, the Board notes that the issues of entitlement to earlier effective dates for TDIU and DEA benefits are predicated on a finding of a permanent and total disability.  Therefore, the Board finds that these claims are inextricably intertwined with his claim for increased ratings for PTSD with alcoholism.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran and his attorney to identify any inpatient/outpatient detoxification and mental health treatment records not associated with record.

2.  Obtain all outstanding VA treatment records.

3.  Then, schedule the Veteran for a VA examination with a VA examiner other than the March 2017 examiner to determine the current nature and severity of his service-connected PTSD with alcoholism.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  

The examiner is asked to comment upon the findings of the March 2013 VA examiner, findings of increased drinking and the August 2014 findings of Dr. D.J.L. in which the Veteran was found to be 100 percent socially and occupationally impaired due to PTSD since 2002.

The examination must include all testing deemed necessary by the examiner.  The examiner should report all manifestations related to the Veteran's service-connected PTSD with alcoholism.

A complete rationale for all opinions must be provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case and/or most recent supplemental statements of the case as to the issues on appeal, and determine whether higher initial ratings and earlier effective dates for TDIU and DEA may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

